DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 27, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-11, 22, and 23 remain from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Applicants have not amended the withdrawn process claims to be commensurate in scope of the product claims being examined, and therefore, the right to rejoinder has been lost.
	
Claim Rejections - 35 USC § 102
The rejection of claims 12 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (US 2010/0279295 A1, published November 2010, priority March 2009), made in the Office Action mailed on August 26, 2021 is withdrawn in view of the Amendment received on December 27, 2021.
The rejection of claims 12, 13, 16-18, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2007/0111226 A1, published May 2007), made in the Office Action mailed on August 26, 2021 is withdrawn in view of the Amendment received on December 27, 2021.
Claim Rejections - 35 USC § 103
The rejection of claims 13-15, 17-21, 24, and 25 under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2010/0279295 A1, published November 2010, priority March 2009) in view of Enquobahrie et al. (American Journal of Obstetrics & Gynecology, February 2011, vol. 204, issues 178, pages e12-21) and Croce et al. (WO 2005/078139 A1, published August 2005), made in the Office Action mailed on August 26, 2021 is withdrawn in view of the Amendment received on December 27, 2021.
The rejection of claims 14, 15, 19, 20, 24, and 25 under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2007/0111226 A1, published May 2007) in view of Enquobahrie et al. (American Journal of Obstetrics & Gynecology, February 2011, vol. 204, issues 178, pages e12-21) and Croce et al. (WO 2005/078139 A1, published August 2005), made in the Office Action mailed on August 26, 2021 is withdrawn in view of the Amendment received on December 27, 2021.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12, 13, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2007/0111226 A1, published May 2007) in view of Xue et al. (Analytical Chemistry, 2012, vol. 84, pages 3507-3513).

    PNG
    media_image1.png
    176
    402
    media_image1.png
    Greyscale
With regard to claim 12, Tan et al. teach the below oligonucleotide primer (reproduced from Figure 2):
As seen, the oligonucleotide comprises, from 5’ to 3’ direction, a first arbitrary sequence, a loop region, a complementary sequence to said first arbitrary sequence, and a 3’ region.
	Tan et al. explicitly state that the 3’ target specific portion (8) is a separate region from the complementary sequence (element 7) to said first arbitrary sequence:
“the reverse stem-loop ligation probe (5) comprises a 3’ target-specific portion (8), a stem (7), and a loop (5). (section [0020])

	In addition, Tan et al. explicitly teach that the 3’ end of the oligonucleotide is blocked (“[t]he 3’ end of the reverse stem-loop ligation probe is shown containing a 3’NH2 group, thus preventing its extension by an enzyme such as a polymerase, reverse transcriptase …”, section [0020]).
	Tan et al. also explicitly teach that the loop region comprises at least one ribonucleotide which is cleaved by UNG which is an endonuclease (“digestion phase prior to the RT reaction … employed to remove the target-specific portion of the reverse-stem-loop ligation probe by attacking degradable nucleotides … the stem 
	Therefore, the oligonucleotide disclosed by Tan et al. would necessarily comprise a 5’ region of first arbitrary sequence, an endonuclease recognition site (the cleavable uracil residues in the loop region), a sequence complementary to the first arbitrary sequence (region 7), a sequence complementary to the target nucleic acid (region 8), wherein the 3’ end is modified to prevent extension (NH2 modification), and wherein the first arbitrary sequence does not hybridize to the 3’ end fo the target nucleic acid.
	In addition, Tan et al. teach that the oligonucleotide is involved in a reaction mixture comprising a polymerase (RT; and UNG, see Table 3 for RT and Table 2 for UNG).  
	With regard to claims 13 and 18, the target specific sequence is for a microRNA (“we have applied the assays provided by the present teachings to discover and quantify polymorphic miRNAs…”, section [0017]; see also Table 5).
	With regard to claims 16 and 21, the uracil is the modification at the loop region.
	With regard to claim 17, the kit comprising the reagents is explicitly taught (sections [0046]-[0048], for example, “[k]its may serve to expedite the performance of certain disclosed methods by assembling two or more components required for 
While Tan et al. explicitly teach the use of ribonuclease in their hairpin probe to product a cleavage reaction (see above), the artisans do not explicitly teach all other possible means for inducing the cleavage of the hairpin probe.  Consequently, the artisans do not teach that a nicking enzyme recognition site is employed.
Xue et al. teach a method of utilizing a nicking enzyme recognition site on an oligonucleotide to induce cleavage (“BQF probe carrying a specific enzyme cleavage site served as a detection probe, the sequence of which could completely hybridize … to form a double-strand … BQF probe of the double-strand can be recognized and cleaved by nicking enzyme.” (page 3509, 1st column)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tan et al. with the teachings of Xue et al., thereby arriving at the claimed invention for the following reasons.
As discussed above, Xue et al. disclose a method of detecting miRNA molecules by hybridizing a hairpin probe comprising the above-discussed structure.  With regard to the cleavage of the arbitrary regions of the hairpin, the artisans instruct the ordinarily skilled artisan to engineer a cleavage means so as to cleave the hairpin 
    PNG
    media_image2.png
    570
    649
    media_image2.png
    Greyscale
is ligated to the miRNA (see below depiction from Figure 5):
As seen, the 3’ portion of the haipin probe hybridizes to the target miRNA (9), wherein upon hybridization, its 5’ end is ligated to the miRNA (“target polynucleotide (9) is hybridized with a reverse stem-loop ligation probe (10) containing a 3’ target-specific portion (13), a stem (12) and a loop (11) … Following ligation phase (14), the target polynucleotide is ligated with the reverse stem-loop ligation probe to form a reaction product (15)”, section [0023]).
	The artisans then state that, “following the ligation phase (14), a digestion phase (16) can then be performed” (section [0025]), wherein the digestion can remove the 3’ target-specific portion and the stem of the reverse stem loop ligation probe, resulting in an elongated target polynucleotide with a liberated end (17) (see section [0025]).
	While the artisans explicitly teach uracils as degradable the degradable nucleotides (section [0022]), the artisans explicitly suggest that, “[a]ny number of approaches for digestion can be employed” (section [0022]).
	Therefore, one of ordinary skill in the art would have recognized that any prior art known means of effecting the cleavage of the 3’ portion of the hairpin probe 
Particularly, in KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Given that Xue et al. teach a means of producing a double-stranded nucleic acid construct formed between an oligonucleotide and a target nucleic acid, wherein the oligonucleotide is engineered to be cleaved without the target nucleic acid also being cleaved by incorporating an alternative means, such as nicking enzyme recognition site (see above), said one of ordinary skill in the art would have clearly recognized that the hairpin probe disclosed by Tan et al. could be engineered to nd column, 1st paragraph), resulting in the predictable outcome of cleaving the hairpin probe to produce the structure (17) in the method of Tan et al.
While the Office recognizes that the mode of using the claimed product may be different from that of Tan et al., the motivation to arrive at the claimed invention need not be based on the same concept as that of Applicants.
“The Circuit first erred in holding that courts and patent examiners should look only to the problem the patentee was trying to solve.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed.” (page 6, Opinion, KSR)

“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)

“[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls” but rather, “the objective reach of the claim” and that “[i]f the claim extends to what is obvious, it is invalid under § 103.” (page 16, Opinion)

	Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.

s 14, 15, 19, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2007/0111226 A1, published May 2007) in view of Xue et al. (Analytical Chemistry, 2012, vol. 84, pages 3507-3513) as applied to claims 12, 13, 16-18, and 21 above, and further in view of Enquobahrie et al. (American Journal of Obstetrics & Gynecology, February 2011, vol. 204, issues 178, pages e12-21) and Croce et al. (WO 2005/078139 A1, published August 2005).
	The teachings of Tan et al. and Xue et al. have already been discussed above.
	Tan et al., while explicitly teaching detecting miRNA, do not explicitly disclose all possible types of specific miRNA molecules recited in claims 14 and 19, or that the target nucleic acids originate from pathogens listed in claims 24 and 25.
	Consequently, Tan et al. do not disclose the sequence of the miRNAs listed in claims 15 and 20.
	Enquobahrie et al. disclose a method of detecting the expression levels of miRNA which are correlated with preeclampsia (“[w]e investigated preeclampsia-related placental microRNA (miRNA) expression”, Abstract), wherein the artisans assay, inter alia, has-miR-500 (see Table 2).
	Croce et al. also disclose diagnosis of cancers where microRNA molecules levels are implicated with certain types of cancers (“[i]t has now been discovered that miR genes are commonly associated with chromosomal features involved in the etiology of different cancers”, section [0015]), wherein the artisans disclose hsa-miR-
Query Match             100.0%;  Score 84;  DB 16;  Length 84;
Best Local Similarity   71.4%;
Matches   60;  Conservative   24;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GUCAGAAUAAUGUCAAAGUGCUUACAGUGCAGGUAGUGAUAUGUGCAUCUACUGCAGUGA 60
              |:|||||:||:|:|||||:||::||||:|||||:||:||:|:|:|||:|:||:||||:||
Db          1 GTCAGAATAATGTCAAAGTGCTTACAGTGCAGGTAGTGATATGTGCATCTACTGCAGTGA 60

Qy         61 AGGCACUUGUAGCAUUAUGGUGAC 84
              ||||||::|:||||::|:||:|||
Db         61 AGGCACTTGTAGCATTATGGTGAC 84

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tan et al. and Xue et al. with the teachings of Enquobahrie et al. and Croce et al., thereby arriving at the invention as claimed for the following reasons.
	Given the importance of miRNA molecules in molecular diagnostics, as evidenced by Enquobahrie et al. (for diagnosis of preeclampsia) as well as Croce et al., said one of ordinary skill in the art would have been motivated to take the teachings of Tan et al. and design the oligonucleotide for targeting miRNA molecules, such as hsa-miR-500 or for hsa-miR-21, for the purpose of diagnosing preeclampsia or cancers (respectively) in the form of a composition and a kit comprising said oligonucleotide.
	The similar motivation existed for the need to detect pathogens known in the art to be detected such as influenza, HIV, respiratory virus and thus would also have been obvious to design the oligonucleotide thereto.
prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant’s arguments with respect to the previous rejections of record have been considered but are moot because the new ground of rejections based on a reference previously not applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 25, 2022
/YJK/